IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                            Assigned on Briefs August 2, 2016

                                 IN RE: ZACHARIAH G.

                Appeal from the Juvenile Court for Rutherford County
                   No. TC2519T     Donna Scott Davenport, Judge


               No. M2015-02350-COA-R3-PT – Filed September 8, 2016


This appeal concerns a termination of parental rights. The Tennessee Department of
Children‟s Services (“DCS”) filed a petition in the Juvenile Court for Rutherford County
(“the Juvenile Court”) seeking to terminate the parental rights of Brooke G. (“Mother”) to
the minor child Zachariah G. (“the Child”). After a trial, the Juvenile Court entered an
order finding the grounds of severe abuse and abandonment by wanton disregard by clear
and convincing evidence and finding also that termination of Mother‟s parental rights is
in the Child‟s best interest. Mother appeals to this Court. We affirm the judgment of the
Juvenile Court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                    Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and BRANDON O. GIBSON, JJ., joined.

Ronald Aubrey Wilson, Murfreesboro, Tennessee, for the appellant, Brooke G.1

Herbert H. Slatery, III, Attorney General and Reporter, and, Rachel E. Buckley, Assistant
Attorney General, for the appellee, the Tennessee Department of Children‟s Services.




1
  The Tennessee Supreme Court suspended Carla Kent Ford‟s license to practice law upon finding that
she had been convicted of a serious crime. In May 2016, we entered an Order removing Ford from this
case as attorney for Mother and remanded the case to the Juvenile Court for the limited purpose of
appointing new counsel for Mother. This all happened some time after Ms. Ford submitted a brief on
Mother‟s behalf. Mother‟s new appointed counsel on appeal is Ronald Aubrey Wilson.
                                       OPINION

                                      Background

              The Child was born to Mother in March 2014. Mother had four children
before the Child and has surrendered her parental rights to all four of them. In November
2012, the Montgomery County Juvenile Court found that Mother had severely abused the
Child‟s half-brother. The severe abuse stemmed from a car accident in which the Child‟s
half-brother‟s premature birth was induced when Mother wrecked a vehicle while
intoxicated. In June 2014, DCS received a referral that the Child‟s purported father was
failing to supervise the Child. An investigation ensued. The Child had been living with
Mother and her mother in an apartment complex. DCS established a non-custodial
permanency plan requiring Mother to meet certain requirements, such as obtain a crib.

               Mother was arrested in August 2014 for failure to appear. The Child then
entered DCS custody. Days after Mother‟s September release, she was incarcerated for
public intoxication. Mother eventually pled guilty to public intoxication. A new
permanency plan was ratified for Mother in October 2014. In December 2014, the
Juvenile Court entered an order finding the Child dependent and neglected. The Juvenile
Court also entered an order reflecting that a DNA test proved that the Child‟s purported
Father was not his biological father, despite Mother‟s strong assertions that he was.
Mother then identified another man as the potential father. In January 2015, DCS filed a
petition in the Juvenile Court seeking to terminate Mother‟s parental rights to the Child.

               Mother remained incarcerated through March 2015 when she then was
furloughed to Synergy Treatment Center. In April 2015, Mother was expelled from
Synergy for sharing her medication with another patient. Mother was supposed to return
to jail. Instead, Mother went to live with her mother, who died from a drug overdose in
mid-2015. Following her mother‟s death, Mother went to live with the Child‟s purported
father and his mother. In July 2015, Mother received a citation for failing to yield to
traffic as she walked across a street. The police discovered that Mother had an
outstanding warrant, and Mother was returned to jail. Mother was charged with escape.

             This termination matter was tried over the course of two days in September
2015. We will summarize the pertinent testimony. Mother stated that she had no contact
with the Child since August 28, 2014. Mother testified that her incarceration prevented
her from visiting the Child. Mother testified further that she still has a bond with the
Child, although she suspected the Child no longer has a bond with her. Mother
acknowledged that she never sought to set up visitation with the Child through an agency.
Continuing her testimony, Mother acknowledged that she had a drug problem. Mother
stated, however, that she had been drug-free for over six months. Mother was
                                           -2-
unemployed as of trial, although she stated she had submitted applications at various
establishments.

               The Child‟s foster father testified as well. According to the foster father,
the foster family has the financial and emotional wherewithal to raise the Child. The
foster father testified that his family is willing to adopt the Child.

               In November 2015, the Juvenile Court entered its final judgment
terminating Mother‟s parental rights to the Child. The Juvenile Court found and held that
clear and convincing evidence supported the grounds of severe abuse by prior order and
wanton disregard. The Juvenile Court also found by clear and convincing evidence that it
is in the Child‟s best interest for Mother‟s parental rights to be terminated. The Juvenile
Court, in its detailed final judgment, stated in relevant part:

               Mother‟s criminal record was admitted as Exhibit 29 and speaks for
       itself. Mother, per her own testimony, has picked up charges for public
       intoxication, reckless endangerment, theft, and failure to appear. Mother, as
       previously noted, per Exhibit 22, committed Severe Abuse against
       Zachariah‟s half sibling, Nehemiah, by her use of drugs while the Child
       was in utero, specifically Nehemiah, at birth, tested positive for methadone,
       cocaine, benzos, and marijuana (THC), which caused Nehemiah to
       experience withdrawal symptoms for over a month. Mother attempted to
       escape from a furlough drug treatment program. Mother sits here today
       with pending criminal charges. The Court being the trier of fact gives very
       little weight to the testimony of the Mother. The Court finds Mother has
       misled this Court not just once but many times, and further there have been
       inconsistent statements, specifically but not limited to the testimony Mother
       provided regarding rent, bills paid, etc., and that the same was in direct
       conflict with the testimony of Mr. [F.] (Mother‟s paramour). When this
       matter was before the Court on September 17, 2015 for day 1 of the trial the
       Mother testified that she was getting her GED and that she has completed
       parenting classes and yet Mother has failed to provide any proof or
       documentation to support her assertions. Mother further made the
       inconsistent statement that she was starting a new IOP (Intensive Outpatient
       Treatment) but has failed to provide any documentation to support her
       assertion. One of the Court‟s biggest concerns is the fact that earlier this
       year the Mother was kicked out of a treatment program that she had been
       furloughed to as part of her criminal rehabilitation and she was inconsistent
       about what happened there and exactly how long she had been there; with
       the proof showing that Mother had only been in treatment from March 3,
       2015 through April 28, 2015 which conflicted with Mother‟s early
                                            -3-
testimony. So Mother was only in treatment for 6 weeks before she was
expelled from the program due to the Mother providing prescription drugs
to other patients. Therefore based upon all of the aforementioned and the
totality of the proof admitted and the record in this matter, the Court finds
the Mother abandoned the Child, Zachariah, by engaging in conduct prior
to her incarceration that exhibited a wanton disregard for Zachariah.

                                    ***

       On October 29, 2012, the Juvenile Court of Montgomery County,
Tennessee at Clarksville, as memorialized by an Order filed November 8,
2012, . . . , admitted as Exhibit 22, found that the Mother, [Mother],
committed Severe Abuse, pursuant to T.C.A. § 37-1-102 (b)(23)(A) {now
(b)(21)(A)}, against her Child, Nehemiah . . . . Said Order was never
appealed and the time to appeal having expired, the Order is a final Order.
Nehemiah is a half-sibling of the Child, Zachariah . . . .

                                    ***

       The first factor is whether the parent has made such an adjustment of
circumstances, conduct or conditions to make it safe and in the best
interests for the child to return to the parent‟s care and home. The Court
finds Mother has completely failed to make any adjustment; that the
Mother has failed to provide any proof or documentation that she has
completed the permanency plans admitted as Exhibits 1 and 2. The Mother
had been furloughed by the Montgomery County Criminal Court to a one
year intensive drug treatment program and the Mother only made it six
weeks before being released due to her providing prescription drugs to
other patients. Mother sits here today with absolutely no proof that she is
addressing or attempting to address her substance abuse issues. Therefore
the Court finds that Mother has failed to make an adjustment in her conduct
and conditions to make it safe and in the best interests of Zachariah to
return to the Mother‟s care, home and control. Therefore the Court finds
that under the first factor it is in Zachariah‟s best interests to terminate
Mother‟s parental rights.

                                    ***

       The third best interest factor, whether the parent or guardian has
maintained regular visitation or contact with the Child. The Mother has
been in and out jail multiple times during the time period while Zachariah
has been in custody. Based upon the testimony presented it appears from
                                     -4-
August 28, 2014, through the trial of this matter, September 29, 2015, that
Mother was incarcerated during this time with the exception of about 3 to 3
1/2 months. During the months that Mother was not incarcerated she had
every right to visit and could have exercised visitation but failed to make
any effort whatsoever to visit with Zachariah. Mother has had no contact
with Zachariah for 13 months. Mother made no effort to visit. Mother
used the excuse that during one of those 3 months she did not visit due to
her Mother passing away. When Mother was questioned about her failure
to visit there were, again, inconsistencies in her testimony and as such the
Court, again, gives very little credibility to the Mother‟s testimony.
Therefore the Court finds it is in the best interest to terminate Mother‟s
parental rights because she has not maintained regular visitation with
Zachariah.

                                    ***

       The next best interest factor being whether the physical environment
of the parent‟s or guardian‟s home is healthy and safe, whether there is
criminal activity in the home, or whether there is such use of alcohol or
controlled substances as may render the parent or guardian consistently
unable to care for the child in a safe and stable manner. Based upon the
proof admitted the Court has concerns for the Mother‟s residential stability.
She is currently residing with her paramour, Mr. [F.], and he and his
Mother are providing for Mother‟s housing and the needs associated with
housing. Mother is relying completely upon the kindness of Mr. [F.] and his
mother to support her. Mr. [F.] and his mother could kick [Mother] out any
time they want to because there is no legal obligation to the Mother to
allowing her to reside in their home. Mother and Mr. [F.] have had other
children together and they have surrendered over the years to those
children, and they have already been adopted or are in the process of being
adopted. Further Mother misled the Court when she lied to the Court and
to Mr. [F.] and stated that Mr. [F.] was the Father of the Child, which was
later proven by DNA testing to be untrue. The Mother is financially
unstable and emotionally unstable and as such is unable to provide a
suitable home for Zachariah. Therefore, the Court finds, as to this factor,
that it is in the best interests to terminate Mother‟s parental rights to
Zachariah.

       In conclusion the Court further finds that this Child, Zachariah, only
knows his resource/ foster family as his Mother and Father. There is a
significant parent-child relationship between Zachariah and his resource
                                     -5-
        parents. There is a bond between Zachariah and the resource parents.
        Based upon all of the findings herein the Court finds that it would be in the
        best interests of Zachariah to terminate the parental rights of Mother [to]
        allow an Adoption to go forward. Therefore Court grants, vests partial and
        complete guardianship of Zachariah with the Department of Children‟s
        Services, State of Tennessee.

Mother filed an appeal to this Court.

                                              Discussion

               We restate the issues Mother raises on appeal as follows: 1) whether the
Juvenile Court erred in terminating Mother‟s parental rights to the Child on the ground of
severe abuse; 2) whether the Juvenile Court erred in terminating Mother‟s parental rights
on the ground of abandonment by wanton disregard; and, 3) whether the Juvenile Court
erred in finding that termination of Mother‟s parental rights is in the Child‟s best interest.

                As our Supreme Court recently instructed:

                A parent‟s right to the care and custody of her child is among the
        oldest of the judicially recognized fundamental liberty interests protected
        by the Due Process Clauses of the federal and state constitutions.2 Troxel v.
        Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000); Stanley
        v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972); In re
        Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
        Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
573, 578-79 (Tenn. 1993). But parental rights, although fundamental and
        constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
        250. “„[T]he [S]tate as parens patriae has a special duty to protect minors .
        . . .‟ Tennessee law, thus, upholds the [S]tate‟s authority as parens patriae
        when interference with parenting is necessary to prevent serious harm to a
        child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d
425, 429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S.
745, 747, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In re Angela E., 303
S.W.3d at 250. “When the State initiates a parental rights termination
        proceeding, it seeks not merely to infringe that fundamental liberty interest,

2
  U.S. Const. amend. XIV § 1 (“[N]or shall any State deprive any person of life, liberty, or property,
without due process of law . . . .”). Similarly, article 1, section 8 of the Tennessee Constitution states
“[t]hat no man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or
outlawed, or exiled, or in any manner destroyed or deprived of his life, liberty or property, but by the
judgment of his peers or the law of the land.”
                                                   -6-
but to end it.” Santosky, 455 U.S. at 759, 102 S. Ct. 1388. “Few
consequences of judicial action are so grave as the severance of natural
family ties.” Id. at 787, 102 S. Ct. 1388; see also M.L.B. v. S.L.J., 519 U.S.
102, 119, 117 S. Ct. 555, 136 L. Ed. 2d 473 (1996). The parental rights at
stake are “far more precious than any property right.” Santosky, 455 U.S.
at 758-59, 102 S. Ct. 1388. Termination of parental rights has the legal
effect of reducing the parent to the role of a complete stranger and of
“severing forever all legal rights and obligations of the parent or guardian
of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also Santosky, 455
U.S. at 759, 102 S. Ct. 1388 (recognizing that a decision terminating
parental rights is “final and irrevocable”). In light of the interests and
consequences at stake, parents are constitutionally entitled to
“fundamentally fair procedures” in termination proceedings. Santosky, 455
U.S. at 754, 102 S. Ct. 1388; see also Lassiter v. Dep’t of Soc. Servs. of
Durham Cnty., N.C., 452 U.S. 18, 27, 101 S. Ct. 2153, 68 L. Ed. 2d 640
(1981) (discussing the due process right of parents to fundamentally fair
procedures).

       Among the constitutionally mandated “fundamentally fair
procedures” is a heightened standard of proof – clear and convincing
evidence. Santosky, 455 U.S. at 769, 102 S. Ct. 1388. This standard
minimizes the risk of unnecessary or erroneous governmental interference
with fundamental parental rights. Id.; In re Bernard T., 319 S.W.3d 586,
596 (Tenn. 2010). “Clear and convincing evidence enables the fact-finder
to form a firm belief or conviction regarding the truth of the facts, and
eliminates any serious or substantial doubt about the correctness of these
factual findings.” In re Bernard T., 319 S.W.3d at 596 (citations omitted).
The clear-and-convincing-evidence standard ensures that the facts are
established as highly probable, rather than as simply more probable than
not. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re
M.A.R., 183 S.W.3d 652, 660 (Tenn. Ct. App. 2005).

      Tennessee statutes governing parental termination proceedings
incorporate this constitutionally mandated standard of proof. Tennessee
Code Annotated section 36-1-113(c) provides:

      Termination of parental or guardianship rights must be based
      upon:




                                     -7-
              (1) A finding by the court by clear and convincing evidence that
                  the grounds for termination of parental or guardianship rights
                  have been established; and
              (2) That termination of the parent‟s or guardian‟s rights is in the
                  best interests of the child.

          This statute requires the State to establish by clear and convincing proof
          that at least one of the enumerated statutory grounds3 for termination exists
          and that termination is in the child‟s best interests. In re Angela E., 303
S.W.3d at 250; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re
          Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “The best interests analysis is
          separate from and subsequent to the determination that there is clear and
          convincing evidence of grounds for termination.” In re Angela E., 303
S.W.3d at 254. Although several factors relevant to the best interests
          analysis are statutorily enumerated,4 the list is illustrative, not exclusive.
          The parties are free to offer proof of other relevant factors. In re Audrey S.,
182 S.W.3d at 878. The trial court must then determine whether the
          combined weight of the facts “amount[s] to clear and convincing evidence
          that termination is in the child‟s best interest.” In re Kaliyah S., 455
S.W.3d 533, 555 (Tenn. 2015). These requirements ensure that each parent
          receives the constitutionally required “individualized determination that a
          parent is either unfit or will cause substantial harm to his or her child before
          the fundamental right to the care and custody of the child can be taken
          away.” In re Swanson, 2 S.W.3d 180, 188 (Tenn. 1999).

                  Furthermore, other statutes impose certain requirements upon trial
          courts hearing termination petitions. A trial court must “ensure that the
          hearing on the petition takes place within six (6) months of the date that the
          petition is filed, unless the court determines an extension is in the best
          interests of the child.” Tenn. Code Ann. § 36-1-113(k). A trial court must
          “enter an order that makes specific findings of fact and conclusions of law
          within thirty (30) days of the conclusion of the hearing.” Id. This portion
          of the statute requires a trial court to make “findings of fact and conclusions
          of law as to whether clear and convincing evidence establishes the
          existence of each of the grounds asserted for terminating [parental] rights.”
          In re Angela E., 303 S.W.3d at 255. “Should the trial court conclude that
          clear and convincing evidence of ground(s) for termination does exist, then
          the trial court must also make a written finding whether clear and

3
    Tenn. Code Ann. § 36-1-113(g)(1)-(13).
4
    Tenn. Code Ann. § 36-1-113(i).
                                                -8-
      convincing evidence establishes that termination of [parental] rights is in
      the [child‟s] best interests.” Id. If the trial court‟s best interests analysis “is
      based on additional factual findings besides the ones made in conjunction
      with the grounds for termination, the trial court must also include these
      findings in the written order.” Id. Appellate courts “may not conduct de
      novo review of the termination decision in the absence of such findings.”
      Id. (citing Adoption Place, Inc. v. Doe, 273 S.W.3d 142, 151 & n.15 (Tenn.
      Ct. App. 2007)).

                            B. Standards of Appellate Review

              An appellate court reviews a trial court‟s findings of fact in
      termination proceedings using the standard of review in Tenn. R. App. P.
      13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
      246. Under Rule 13(d), appellate courts review factual findings de novo on
      the record and accord these findings a presumption of correctness unless
      the evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at
      596; In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of
      A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007). In light of the heightened
      burden of proof in termination proceedings, however, the reviewing court
      must make its own determination as to whether the facts, either as found by
      the trial court or as supported by a preponderance of the evidence, amount
      to clear and convincing evidence of the elements necessary to terminate
      parental rights. In re Bernard T., 319 S.W.3d at 596-97. The trial court‟s
      ruling that the evidence sufficiently supports termination of parental rights
      is a conclusion of law, which appellate courts review de novo with no
      presumption of correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re
      Adoption of A.M.H., 215 S.W.3d at 810). Additionally, all other questions
      of law in parental termination appeals, as in other appeals, are reviewed de
      novo with no presumption of correctness. In re Angela E., 303 S.W.3d at
      246.

In re Carrington H., 483 S.W.3d 507, 521-24 (Tenn. 2016) (footnotes in original but
renumbered), petition for cert. filed sub nom. Vanessa G. v. Tennessee Dep’t of
Children’s Servs., ___ U.S. ___ (U.S. April 27, 2016) (No. 15-1317) .

              Clear and convincing evidence supporting any single ground will justify a
termination order. E.g., In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). Our Supreme
Court, however, has instructed “that in an appeal from an order terminating parental
rights the Court of Appeals must review the trial court‟s findings as to each ground for
termination and as to whether termination is in the child‟s best interests, regardless of
                                              -9-
whether the parent challenges these findings on appeal.” In re: Carrington H., 483
S.W.3d at 526-27 (footnote omitted). As such, we review each of the grounds for
termination.

              We first address whether the Juvenile Court erred in terminating Mother‟s
parental rights to the Child on the ground of severe abuse by prior order. As pertinent,
Tenn. Code Ann. § 36-1-113(g)(4) provides:

       (4) The parent or guardian has been found to have committed severe child
       abuse as defined in § 37-1-102, under any prior order of a court or is found
       by the court hearing the petition to terminate parental rights or the petition
       for adoption to have committed severe child abuse against the child who is
       the subject of the petition or against any sibling or half-sibling of such
       child, or any other child residing temporarily or permanently in the home of
       such parent or guardian;

Tenn. Code Ann. § 36-1-113(g)(4) (2014).

              In the present case, the Child, born March 2014, is the half-sibling of the
child found by prior order in November 2012 to have been severely abused by Mother.
The November 2012 order from Montgomery County Juvenile Court was not appealed
and is final. Neither of these key facts is in dispute. Mother argues instead that she did
not appreciate the consequences of the finding of severe abuse, and that this put her at a
great disadvantage in this termination case. Respectfully, this will not suffice. We find
and hold, as did the Juvenile Court, that the ground of severe abuse by prior order has
been proven against Mother by clear and convincing evidence.5

              We next address whether the Juvenile Court erred in terminating Mother‟s
parental rights on the ground of abandonment by wanton disregard. As pertinent, Tenn.
Code Ann. § 36-1-113(g)(1) provides:

       (g) Initiation of termination of parental or guardianship rights may be based
       upon any of the grounds listed in this subsection (g). The following
       grounds are cumulative and non-exclusive, so that listing conditions, acts or
       omissions in one ground does not prevent them from coming within another
       ground:

5
  Mother did not challenge the constitutionality of Tenn. Code Ann. § 36-1-113(g)(4), and we will not
address it. Nevertheless, we have concerns about the rote application of Tenn. Code Ann. § 36-1-
113(g)(4) to terminate parental rights to later-born children regardless of time or context. This Court
conducted an extensive analysis of this troubling question in In re: I.E.A., No. W2016-00304-COA-PT,
2016 WL 3997421 (Tenn. Ct. App. July 20, 2016), perm app. pending. We reiterate that concern here.
                                                 -10-
       (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
       occurred;

Tenn. Code Ann. § 36-1-113(g)(1) (2014). In pertinent part, Tenn. Code Ann. § 36-1-
102 provides:

       (1)(A) For purposes of terminating the parental or guardian rights of a
       parent or parents or a guardian or guardians of a child to that child in order
       to make that child available for adoption, “abandonment” means that:

                                           ***

       (iv) A parent or guardian is incarcerated at the time of the institution of an
       action or proceeding to declare a child to be an abandoned child, or the
       parent or guardian has been incarcerated during all or part of the four (4)
       months immediately preceding the institution of such action or proceeding,
       and either has willfully failed to visit or has willfully failed to support or
       has willfully failed to make reasonable payments toward the support of the
       child for four (4) consecutive months immediately preceding such parent‟s
       or guardian‟s incarceration, or the parent or guardian has engaged in
       conduct prior to incarceration that exhibits a wanton disregard for the
       welfare of the child; or

Tenn. Code Ann. § 36-1-102(1)(A)(iv) (2014).

               Mother does not directly contest this issue. This decision not to address
this ground is understandable. The evidence is far more than clear and convincing that
Mother‟s conduct prior to her incarceration constitutes wanton disregard for the welfare
of the Child. Since the Child‟s birth, Mother has been in and out of jail. She has abused
drugs. In short, Mother regrettably has demonstrated no effort to provide the Child with
the stability he desperately needs. On the contrary, Mother seemingly cannot stay out of
jail for long. We find and hold that the ground of abandonment by wanton disregard has
been proven against Mother by clear and convincing evidence.

              The final issue we address is whether the Juvenile Court erred in finding
that termination of Mother‟s parental rights is in the Child‟s best interest. Courts are to
consider the factors at Tenn. Code Ann. § 36-1-113(i) in reaching a best interest
determination in parental rights cases. The Juvenile Court made detailed findings
concerning the relevant statutory factors, a significant portion of which is quoted above.
The evidence does not preponderate against these findings. We find, as did the Juvenile
                                            -11-
Court, that the evidence is clear and convincing that it is in the Child‟s best interest for
Mother‟s parental rights to be terminated. We affirm the judgment of the Juvenile Court
in its entirety.

                                       Conclusion

              The judgment of the Juvenile Court is affirmed, and this cause is remanded
to the Juvenile Court for collection of the costs below. The costs on appeal are assessed
against the Appellant, Brooke G., and her surety, if any.



                                          ____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            -12-